DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP’694 (JP 2012-176694) in view of Fukushima et al. (US 4,721,143).
Regarding claim 1, JP’694 teaches a pneumatic tire for a passenger car comprising a tread, a pair of sidewall portions, and a pair of bead portions.  
JP’694 does not recite “the sidewall portions having an average thickness set to range from 1.0 mm to 3.0 mm at a deflection region of each sidewall portion including a tire maximum width position”.  However, this claimed limitation in the tire of JP’694 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 1 and FIG. 2 of JP’694 each illustrates a tire meridian cross-section wherein a thickness W in a tire width direction of the sidewall 
JP’694 does not recite “the bead portions having a bead base width set to range from 115% to 130% of a tread development width of the tread portion”.  However, FIG. 1 and FIG. 2 of JP’694 each illustrates a tire meridian cross-section wherein a bead base width is greater than a tread development width and consistent with the claimed range.  Fukushima et al. teaches a passenger car tire wherein FIG. 1 and FIG. 2 each illustrates a tire meridian cross-section. T, S, and R are tread width, the maximum tire width, and a bead width, respectively (col. 2, lines 38-40).  T/S is in a range from 0.60 to 0.65.  R/S is in a range from 0.70 to 0.75.  Fukushima et al. discloses a working example wherein T/S is 0.62 and R/S is 0.74 (col. 3, lines 45-55).  Fukushima teaches a passenger car tire having these features improves ride feeling against vibrations and reduces rolling resistance (col. 4, lines 30-35).  This means, the bead width is about 107%-125% times the tread width.  [R/S divided by T/S = R/T = bead width/tread width which ranges from 0.70/0.65 to 0.75/0.60 = 1.07-1.25]. For the working example: T/S = 0.62 and R/S =0.74, this means R/T = bead width/tread width = 0.74/0.62 ≈ 1.19 which means the bead width is about 119% of a tread width.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’694 with “the bead portions having a bead base width set to range from 115% to 
Regarding claim 2, the claimed limitation does not further limit the pneumatic tire because a rim is not part of the pneumatic tire.  The pneumatic tire of the cited prior art has the capability to be mounted on a rim such that the claimed limitation is satisfied.  In other words, the claimed invention does not recite in the preamble: A tire and rim assembly comprising a pneumatic tire mounted on a standard rim. 
Regarding claims 4-5, refer the rejections for claims 1-2 as appropriate for the limitations related to the structure of pneumatic tire.  And as to the method step of vulcanizing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form 
Regarding claims 6-8, JP’694 teaches BFh is 10-20% of a cross-sectional height SH of the tire, which overlaps with the claimed range. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 4,721,143) in view of Ebiko (US 2013/0240107).
Fukushima et al. teaches a pneumatic tire for a passenger car vehicle comprising a tread, a pair of sidewall portions, and a pair of bead portions (FIG. 2).  
Fukushima et al. does not recite “the bead portions having a bead base width set to range from 115% to 130% of a tread development width of the tread portion”.  However, this claim relationship in the tire of Fukushima et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Fukushima et al. teaches T, S, and R are tread width, maximum tire width, and bead width, respectively (col. 2, lines 38-40) wherein T/S is in a range from 0.60 to 0.65 and R/S is in a range from 0.70 to 0.75; further, Fukushima discloses a working example wherein T/S is 0.62 and R/S is 0.74 (col. 3, the working example: T/S = 0.62 and R/S =0.74, this means R/T = bead width/tread width = 0.74/0.62 ≈ 1.19 which means the bead width is about 119% of a tread width, falling within the claimed range; furthermore, Fukushima recites ample motivation of improving riding comfort and reducing rolling resistance.
Fukushima et al. does not recite “the sidewall portions having an average thickness set to range from 1.0 mm to 3.0 mm at a deflection region of each sidewall portion including a tire maximum width position”.  The instant application recites the average value of the thickness of the sidewall portion includes the carcass layer, the inner liner layer, and the outer surface (page 5, lines 1-5 of the clean version of the substitute specification dated 06/28/2019).  However, FIG. 1-FIG. 2 of Ebiko illustrates a pneumatic tire comprising a pair of bead portions wherein a tire maximum width position P and the average rubber thickness of the side rubber layer is from 2.0 mm to 3.5 mm wherein the average rubber thickness is over the range of 20%-75% of the tire cross-section SH for the benefits of reducing tire width with side cut resistance and tire durability ([0032]-[0033]).  The claimed “deflection region” is reasonably within Ebiko’s measurement range (i.e. 20%-75% of SH).  The thickness of the inner liner layer is greater than 
As to the claimed bead filler height (claim 3), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Fukushima et al. with a bead filler height that is greater than 15% and 30% or less of a tire cross-sectional height since Ebiko teaches a tire size: 195/65R15 having a tire cross sectional height=126.75 mm [126.75 = 195*0.65] which one of ordinary skill in the tire art would recognize as a tire for a passenger car vehicle ([0049]), Ebiko teaches the height of the bead filler H is 10-30 mm ([0022]), the bead core (5) is formed by winding a single bead wire (5a) about 30-(3x1.2) = 30-3.6 = 26.4 mm which is about 20.8% times the cross-sectional height (0.208 = 26.4/126.75), reasonably falling within the claimed range. 
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
On page 4 of the arguments, the applicant argues “JP 694 is not an average thickness in a deflection region and there is no evidence or argument in the office action of an average thickness of JP 694”. 
In response, applicant’s argument is unpersuasive.  The “deflection region” is necessarily part of each sidewall portion of the tire.  The average thickness in the tire of JP’694 would reasonably be in similar order of values as W which may be 1.5-2.6 mm since the thickness W of the sidewall portion is substantially constant along its length.
On page 5 of the arguments, the applicant argues “the tread and bead base widths of Fukushima together with the sidewall thickness of JP 694 may result in different pre- and post-mounting tire maximum widths that what is intended by Fukushima”.
In response, applicant’s argument is unpersuasive.  FIG. 1 and FIG. 2 of JP’694 (primary reference) illustrates a tire having a bead base width that 
The remaining arguments are moot in view of the new ground of rejection recited in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        11/13/2021